DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is in response to the Applicant’s response filed on 12/22/2020.
	 
Claims 1, 8, 15, and 16 are amended; claims 2-4, 6, 7, 10-14, 17, and 19-21 are amended; and claims 22-24 are added; therefore, claims 1-4, 6-8, 10-17, and 19-24 are pending in the application, of which, claims 1, 8, and 15 are presented in independent form.

	In light of Applicant’s amendments, the rejection under 35 U.S.C. 112(b) rejection is withdrawn.

Priority
This application is a 371 of PCT/US2015/044143 filed on 08/07/2015.

Examiner notes that the applicant does not disclose the claim of priority within the Specification. While not required, the examiner suggests that the applicant include the claim of priority within the Specification.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-8, 10-17, and 19-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-8, 10, 12, 14-17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gauda (U.S. Pub. No. 2013/0305039, previously cited), in view of Shetty et al. (U.S. Pub. No. 2014/0149794), hereinafter Shetty.

Regarding independent claim 1, Gauda teaches a non-transitory machine-readable storage medium comprising instructions that upon execution cause a client device to: (Gauda, [0236], discloses software instructions stored in memory embodied in a non-transitory computer readable medium)
divide a data element into a plurality of data chunks; (Gauda, Fig. 4 and [0076], discloses a client device running a cloud file systems (“CFS”) client module that 
encrypt the plurality of data chunks; (Gauda, Fig. 4 and [0079], discloses the CFS client module iterates through each chunk in the set of compressed chunks. Using each chunk, the CFS client module generates an encryption key, an encrypted chunk, and a chunk identifier (“ID”) from the chunk with user agnostic encryption.)
store the encrypted plurality of data chunks in a local storage; (Gauda, Figs. 3-4 and [0074], discloses after user agnostic file encryption, the CFS client module stores the encrypted file in a local cache of the CFS on the client device. The CFS client module utilizes user agnostic deduplication to store the encrypted file on the client device. When utilizing user agnostic deduplication, the CFS client module is able to recognize when the encrypted file is already present in the local cache of the CFS and does not store a second copy of the encrypted file.) 
provide the data element from the client device over a network to a remote backup storage device for storage of the data element at the remote backup storage device, wherein the data element is stored at the remote backup storage device as the plurality of data chunks; (Gauda, Figs. 3-4 and [0075], discloses the CFS client module performs a server-side user agnostic file deduplication wherein the CFS client module determines whether the encrypted file is already present in the cloud storage system. In the case that the encrypted file is not present in the cloud storage system, the CFS client module transmits the encrypted data to the cloud storage system. Gauda, Fig. 12 and [0148], discloses having a cloud storage gateway return a file chunk from a cloud file pool when the cloud storage gateway receives a request for Examiner interprets the ability to return a file chunk from a cloud file pool to mean that the data elements are stored at the remote backup storage device as of data chunks.)
However, Gauda does not explicitly teach receive, over the network from the remote backup storage device, a request for a given data chunk of the plurality of data chunks, wherein the given data chunk specified by the request was previously stored at the remote backup storage device responsive to the providing of the data element from the client device to the remote backup storage device, and the request from the remote backup storage device is due to a loss of the given data chunk at the remote backup storage device after the given data chunk was previously stored at the remote backup storage device; and 
in response to the request, provide the given data chunk from the client device over the network to the remote backup storage device.  
On the other hand, Shetty teaches receive, over the network from the remote backup storage device, a request for a given data chunk of the plurality of data chunks, wherein the given data chunk specified by the request was previously stored at the remote backup storage device responsive to the providing of the data element from the client device to the remote backup storage device, and the request from the remote backup storage device is due to a loss of the given data chunk at the remote backup storage device after the given data chunk was previously stored at the remote backup storage device; and in response to the request, provide the given data chunk from the client device over the network to the remote backup storage device. (Shetty, [0064], discloses objects associated with 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the cloud storage system of Gauda to incorporate the teachings of cloud-based object auditing services of Shetty because both address the same field of encrypted cloud storage systems and by incorporating Shetty into Gauda provides the cloud storage system with the cloud storage system with server based cloud file synchronization when data loss occurs on the remote backup storage.
One of ordinary skill in the art would be motivated to do so as to provide low latency requirements mandatory for storing file server objects without suffering episodes downtime for system maintenance, patches, etc., which cause the stored objects to be periodically unavailable, as taught by Shetty [0007].

Regarding claim 2, Gauda, in view of Shetty, teaches the non-transitory machine-readable storage medium of claim 1, wherein the instructions to provide the data element to the remote backup storage device comprise any of: instructions to provide the data element in undivided form to the remote backup storage device, instructions to provide the encrypted plurality of data chunks to the remote backup storage device; or instructions to provide an unencrypted form of the plurality of data chunks to the remote backup storage device. (Gauda, Figs. 3-4 and [0075], discloses the CFS client module performs a server-side user agnostic file deduplication wherein the CFS client module determines whether the encrypted file is already present in the cloud storage system. In the case that the encrypted file is not present in the cloud storage system, the CFS client module transmits the encrypted data to the cloud storage system.)

Regarding claim 4, Gauda, in view of Shetty, teaches the non-transitory machine-readable storage medium of claim 1, further comprising instructions that upon execution cause the client device to: communicate, with the remote backup storage device, a size of each data chunk of the plurality of data chunks. (Gauda, [0118], discloses the CFS client module would split the decrypted/decompressed file chunk size used by the cloud storage system into clusters the size of which the client device expects to receive from the CFS client module. Examiner interprets that the size of which the client device expects to receive from the CFS client means that the chunk size is communicated.)


Regarding claim 6, Gauda, in view of Shetty, teaches the non-transitory machine-readable storage medium of claim 1, further comprising instructions that upon execution cause the client device to: calculate a hash value for each of the encrypted plurality of data chunks.  (Gauda, Fig. 4 and [0079], discloses the CFS client module iterates through each chunk in the set of compressed chunks. Using each chunk, the CFS client module generates an encryption key, an encrypted chunk, and a chunk identifier (“ID”) from the chunk with user agnostic encryption. In combination, Gauda, [0086], discloses the encryption key could be the result of hashing the data. In combination, Gauda, Fig. 5 and [0088], discloses an ID is generated from the encrypted data. The ID can be any ID that will be identically generated regardless of the user or client device generating the ID for that particular data. The ID could be the result of hashing the encrypted data.)

Regarding claim 7, Gauda, in view of Shetty, teaches the non-transitory machine-readable storage medium of claim 6, further comprising instructions that upon execution cause the client device to: index the encrypted plurality of data chunks according to the calculated hash values.  (Gauda, Fig. 4 and [0079], discloses the CFS client module generates a file manifest, iterates through each chunk in the set of compressed chunks to generate an encryption key, an encrypted chunk, and a chunk identifier (“ID”) from each chunk with user agnostic encryption, and stores Examiner interprets the file manifest as an index.)

Regarding independent claim 8, Gauda teaches a computer-implemented method, comprising: storing, by a first device, a plurality of data chunks received from a client device over a network; (Gauda, Figs. 3 and [0072], discloses the cloud file systems (“CFS”) client module receives a file to save in the CFS. In combination, Gauda, Fig. 4 and [0076], discloses the CFS client module receives a file to compress and encrypt. The CFS client module splits the file into a set of chunks.)
calculating, by the first device, a hash value for each data chunk of the plurality of data chunks stored by the first device; (Gauda, Fig. 4 and [0079], discloses the CFS client module iterates through each chunk in the set of compressed chunks. Using each chunk, the CFS client module generates an encryption key, an encrypted chunk, and a chunk identifier (“ID”) from the chunk with user agnostic encryption. In combination, Gauda, [0086], discloses the encryption key could be the result of hashing the data. In combination, Gauda, Fig. 5 and [0088], discloses an ID is generated from the encrypted data. The ID can be any ID that will be identically generated regardless of the user or client device generating the ID for that particular data. The ID could be the result of hashing the encrypted data.)
causing, by the first device, the plurality of data chunks to be stored on the client device in an encrypted format; (Gauda, Fig. 4 and [0079], discloses the CFS client module iterates through each chunk in the set of compressed chunks. Using each chunk, the CFS client module generates an encryption key, an encrypted chunk, and a 
However, Gauda does not explicitly teach determining, by the first device based on a first hash value calculated by the first device, whether a stored data chunk corresponding to the first hash value needs to be recovered, the stored data chunk previously stored by the first device responsive to receiving the plurality of data chunks from the client device; and 
in response to determining that the stored data chunk needs to be recovered, retrieving, by the first device, a corresponding data chunk in the encrypted format over the network from the client device, based on sending a request containing a hash value for the stored data chunk to the client device.
On the other hand, Shetty teaches determining, by the first device based on a first hash value calculated by the first device, whether a stored data chunk corresponding to the first hash value needs to be recovered, the stored data chunk previously stored by the first device responsive to receiving the plurality of data chunks from the client device; and in response to determining that the stored data chunk needs to be recovered, retrieving, by the first device, a corresponding data chunk in the encrypted format over the network from the client device, based on sending a request containing a hash value for the stored data chunk to the client device. (Shetty, [0064], discloses objects associated with clients and local cloud are stored in data storage devices/filers and are retrieved as needed. Shetty, [0162]-[0163], discloses an object store services layer that includes an object auditor service, which verifies the integrity of objects stored on filers. Over time, objects stored on filers can become corrupted and unreadable (i.e. loss of data). The object auditor service is an object consistency checker that walks through the objects stored on each of the filers, reads them, and for each of the objects that is corrupted, finds an uncorrupted copy of the object on one of the other filers, and replaces the corrupted object with the uncorrupted copy. Shetty, [0110] and [0172], discloses the use of encryption for transmission and/or storage of data objects. Shetty, [0111], discloses each object record could include a hashed object ID for faster access and one or more checksum (i.e. hash) field(s) used for verifying the file integrity at different times, such as when the object is uploaded to cloud and/or to a filer and when the object is downloaded to the client or local cloud.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the cloud storage system of Gauda to incorporate the teachings of cloud-based object auditing services of Shetty because both address the same field of encrypted cloud storage systems and by incorporating Shetty into Gauda provides the cloud storage system with the cloud storage system with server based cloud file synchronization when data loss occurs on the remote backup storage.

 
Regarding claim 10, Gauda, in view of Shetty, teaches the computer-implemented method of claim 8, comprising verifying, by the first device, the corresponding data chunk retrieved from the client device.  (Gauda, [0108], discloses validate a received file chunk. A file chunk can be validated by generating a retrieved chunk ID from the file chunk that was received. Since chunk IDs are generated from the contents of encrypted data, the chunk ID request should match the generated chunk ID if the retrieved data is valid.)

Regarding claim 12, Gauda, in view of Shetty, teaches the computer-implemented method of claim 8, wherein the determining that the stored data chunk needs to be recovered comprises determining that the stored data chunk is missing or corrupted at the first device after the stored data chunk was stored at the first device responsive to receiving the plurality of data chunks from the client device. (Shetty, [0064], discloses objects associated with clients and local cloud are stored in data storage devices/filers and are retrieved as needed. Shetty, [0162]-[0163], discloses an object store services layer that includes an object auditor service, which verifies the integrity of objects stored on filers. Over time, objects stored on filers can become corrupted and unreadable (i.e. loss of data). The object auditor service is 
Claims 16 recite substantially the same limitations as claim 12, and are rejected for substantially the same reasons.

Regarding claim 14, Gauda, in view of Shetty, teaches the computer-implemented method of claim 8, wherein the retrieving of the corresponding data chunk from the client device comprises providing the hash value for the stored data chunk by the first device over the network to a plurality of client devices. (Shetty, [0064], discloses objects associated with clients and local cloud are stored in data storage devices/filers and are retrieved as needed. Shetty, [0162]-[0163], discloses an object store services layer that includes an object auditor service, which verifies the integrity of objects stored on filers. Over time, objects stored on filers can become corrupted and unreadable (i.e. loss of data). The object auditor service is an object consistency checker that walks through the objects stored on each of the filers, reads them, and for each of the objects that is corrupted, finds an uncorrupted copy of the object on one of the other filers, and replaces the corrupted object with the uncorrupted copy. Shetty, [0111], discloses each object record could include a hashed object ID for 

Regarding independent claim 15, Gauda teaches a client device comprising: a processor; and a non-transitory storage medium storing instructions executable on the processor to: (Gauda, [0236], discloses processors and software instructions stored in memory embodied in a non-transitory computer readable medium)
divide a data element into a plurality of data chunks; (Gauda, Fig. 4 and [0076], discloses a client device running a CFS client module that interacts with a cloud storage system. The CFS client module receives a file to compress and encrypt. The CFS client module splits the file into a set of chunks.)
calculate a hash value for each data chunk of the plurality of data chunks; (Gauda, Fig. 4 and [0079], discloses the CFS client module iterates through each chunk in the set of compressed chunks. Using each chunk, the CFS client module generates an encryption key, an encrypted chunk, and a chunk identifier (“ID”) from the chunk with user agnostic encryption. In combination, Gauda, [0086], discloses the encryption key could be the result of hashing the data. In combination, Gauda, Fig. 5 and [0088], discloses an ID is generated from the encrypted data. The ID can be any ID that will be identically generated regardless of the user or client device generating the ID for that particular data. The ID could be the result of hashing the encrypted data.)
store the encrypted plurality of data chunks in a local storage; (Gauda, Figs. 3-4 and [0074], discloses after user agnostic file encryption, the CFS client module 
index the encrypted plurality of data chunks in the local storage according to the calculated hash values; (Gauda, Fig. 4 and [0079], discloses the CFS client module generates a file manifest, iterates through each chunk in the set of compressed chunks to generate an encryption key, an encrypted chunk, and a chunk identifier (“ID”) from each chunk with user agnostic encryption, and stores each chunk ID and encryption key in the file manifest in the order the corresponding chunk appears in the file. Examiner interprets the file manifest as an index.)
provide, over a network, the plurality of data chunks from the client device to the backup storage device for storage of the data element at the backup storage device, wherein the data element is stored at the backup storage device as the plurality of data chunks, (Gauda, [0135], discloses the CFS client module is configured to automatically virtualize files, folders, and drives in the local storage system of the client device. The automatic virtualization of a file, folder, or drive will remove the files and folders within from the local storage system and store said files and folders in the cloud storage system. Gauda, Fig. 12 and [0148], discloses having a cloud storage gateway return a file chunk from a cloud file pool when the cloud storage gateway receives a request for a file chunk. Examiner interprets the ability to return a file chunk from a cloud file pool to mean that the data elements are stored at the remote backup storage device as of data chunks.)
However, Gauda does not explicitly teach encrypt the plurality of data chunks according to a public key associated with a backup storage device;
receive, over the network from the backup storage device, a request for a given data chunk of the plurality of data chunks, wherein the given data chunk specified by the request was previously stored at the backup storage device responsive to the providing of the plurality of data chunks from the client device to the backup storage device, and the request from the backup storage device is due to a loss of the given data chunk at the backup storage device after the given data chunk was previously stored at the backup storage device in response to the request, provide the given data chunk over the network to the backup storage device. 
On the other hand, Shetty teaches encrypt the plurality of data chunks according to a public key associated with a backup storage device; (Shetty, [0110] and [0172], discloses the use of encryption for transmission and/or storage of data objects using encryption keys provided by the client or one of its users or it can be a key generated by an encryption key vault service that generates and/or accumulates encryption keys associated with a client.)
receive, over the network from the backup storage device, a request for a given data chunk of the plurality of data chunks, wherein the given data chunk specified by the request was previously stored at the backup storage device responsive to the providing of the plurality of data chunks from the client device to the backup storage device, and the request from the backup storage device is due to a loss of the given data chunk at the backup storage device after the given data chunk was previously stored at the backup storage device in response to the request, provide the given data chunk over the network to the backup storage device (Shetty, [0064], discloses objects associated with clients and local cloud are stored in data storage devices/filers and are retrieved as needed. Shetty, [0162]-[0163], discloses an object store services layer that includes an object auditor service, which verifies the integrity of objects stored on filers. Over time, objects stored on filers can become corrupted and unreadable (i.e. loss of data). The object auditor service is an object consistency checker that walks through the objects stored on each of the filers, reads them, and for each of the objects that is corrupted, finds an uncorrupted copy of the object on one of the other filers, and replaces the corrupted object with the uncorrupted copy. Shetty, [0111], discloses each object record could include a hashed object ID for faster access and one or more checksum (i.e. hash) field(s) used for verifying the file integrity at different times, such as when the object is uploaded to cloud and/or to a filer and when the object is downloaded to the client or local cloud.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the cloud storage system of Gauda to incorporate the teachings of cloud-based object auditing services of Shetty because both address the same field of encrypted cloud storage systems and by incorporating Shetty into Gauda provides the cloud storage system with the cloud storage system with server based cloud file synchronization when data loss occurs on the remote backup storage.


Regarding claim 17, Gauda, in view of Shetty, teaches the non-transitory machine-readable storage medium of claim 1, wherein the request comprises a hash value of the given data chunk. (Shetty, [0064], discloses objects associated with clients and local cloud are stored in data storage devices/filers and are retrieved as needed. Shetty, [0162]-[0163], discloses an object store services layer that includes an object auditor service, which verifies the integrity of objects stored on filers. Over time, objects stored on filers can become corrupted and unreadable (i.e. loss of data). The object auditor service is an object consistency checker that walks through the objects stored on each of the filers, reads them, and for each of the objects that is corrupted, finds an uncorrupted copy of the object on one of the other filers, and replaces the corrupted object with the uncorrupted copy. Shetty, [0111], discloses each object record could include a hashed object ID for faster access and one or more checksum (i.e. hash) field(s) used for verifying the file integrity at different times, such as when the object is uploaded to cloud and/or to a filer and when the object is downloaded to the client or local cloud.)

Regarding claim 21, Gauda, in view of Shetty, teaches the client device of claim 15, wherein the providing of the plurality of data chunks to the backup storage device comprises: providing the encrypted plurality of data chunks to the backup storage device, or providing an unencrypted form of the plurality of data chunks to the backup storage device. (Gauda, Figs. 3-4 and [0075], discloses the CFS client module performs a server-side user agnostic file deduplication wherein the CFS client module determines whether the encrypted file is already present in the cloud storage system. In the case that the encrypted file is not present in the cloud storage system, the CFS client module transmits the encrypted data to the cloud storage system.)

Regarding claim 22, Gauda, in view of Shetty, teaches the non-transitory machine-readable storage medium of claim 1, wherein the request for the given data chunk is sent by the remote backup storage device to multiple client devices.  (Shetty, [0064], discloses objects associated with clients and local cloud are stored in data storage devices/filers and are retrieved as needed. Shetty, [0162]-[0163], discloses an object store services layer that includes an object auditor service, which verifies the integrity of objects stored on filers. The object auditor service is an object consistency checker that walks through the objects stored on each of the filers, reads them, and for each of the objects that is corrupted, finds an uncorrupted copy of the object on one of the other filers, and replaces the corrupted object with the uncorrupted copy. Shetty, [0111], discloses each object record could include a hashed object ID for faster access.)
 the non-transitory machine-readable storage medium of claim 1, wherein the given data chunk provided from the client device to the remote backup storage device is in encrypted form.  (Gauda, Figs. 3-4 and [0075], discloses the CFS client module performs a server-side user agnostic file deduplication wherein the CFS client module determines whether the encrypted file is already present in the cloud storage system. In the case that the encrypted file is not present in the cloud storage system, the CFS client module transmits the encrypted data to the cloud storage system. In combination, Shetty, [0110] and [0172], discloses the use of encryption for transmission and/or storage of data objects using encryption keys provided by the client or one of its users or it can be a key generated by an encryption key vault service that generates and/or accumulates encryption keys associated with a client.)

Regarding claim 21, Gauda, in view of Shetty, teaches the computer-implemented method of claim 8, wherein the first device is a backup storage device for the client device. (Shetty, [0064], discloses objects associated with clients and local cloud are stored in data storage devices/filers and are retrieved as needed.)



Claims 3, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gauda, in view of Shetty, and further in view of Rollins (U.S. Pub. No. 2007/0014412, previously cited).

Regarding claim 3, Gauda, in view of Shetty, teaches all the limitations as set forth in the rejection of claim 1 above. However, Gauda, in view of Shetty, does not explicitly teach the non-transitory machine-readable storage medium of claim 1, wherein the instructions to encrypt the plurality of data chunks comprise instructions to encrypt the plurality of data chunks according to a public key associated with the remote backup storage device, wherein the encrypted plurality of data chunks is decryptable with a private key associated with the remote backup storage device, and wherein the private key is not available to the client device.
On the other hand, Rollins teaches wherein the instructions to encrypt the plurality of data chunks comprise instructions to encrypt the plurality of data chunks according to a public key associated with the remote backup storage device, (Rollins, [0044], discloses public key cryptography is advantageously used because public encryption keys can be made available to the network servers and/or clients such that appropriate encryption processes can be performed transparently and without user intervention by different elements of the network.) wherein the encrypted plurality of data chunks is decryptable with a private key associated with the remote backup storage device, and wherein the private key is not available to the client device. (Rollins, [0046]-[0047], discloses an encrypted file is decrypted using the private key. It is possible that the requested file has been stored on the network server encrypted with a different user's public key. If this information is provided by the file attribute, the system may forward the requesting client a message indicating this fact. If 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the cloud storage system of Gauda to incorporate the teachings of encrypting using a public key of Rollins because both address the same field of encrypted storage systems and by incorporating Rollins into Gauda provides the cloud storage system with the cloud storage system with encrypting data chunks according to a public key and decryptable with a private key that is not available to all clients.
One of ordinary skill in the art would be motivated to do so as to provide data security with flexibility and without expensive administration or implementation, as taught by Rollins [0010].

Regarding claim 13, Gauda, in view of Shetty, teaches all the limitations as set forth in the rejection of claim 8 above. However, Gauda, in view of Shetty, does not explicitly teach the computer-implemented method of claim 8, wherein the encrypted format is associated with a private key not available to the client device.  
On the other hand, Rollins teaches wherein the encrypted format is associated with a private key not available to the client device. (Rollins, [0046]-[0047], discloses an encrypted file is decrypted using the private key. It is possible that the requested file has been stored on the network server encrypted with a different 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the cloud storage system of Gauda to incorporate the teachings of encrypting using a public key of Rollins because both address the same field of encrypted storage systems and by incorporating Rollins into Gauda provides the cloud storage system with the cloud storage system with encrypting data chunks according to a public key and decryptable with a private key that is not available to all clients.
One of ordinary skill in the art would be motivated to do so as to provide data security with flexibility and without expensive administration or implementation, as taught by Rollins [0010].

 Regarding claim 20, Gauda, in view of Shetty and Rollins, teaches the computer-implemented method of claim 13, wherein the causing of the plurality of data chunks to be stored on the client device in the encrypted format comprises providing, by the first device, a public key to the client device, (Rollins, [0044], discloses public key cryptography is advantageously used because public encryption keys can be made available to the network servers and/or clients such that appropriate encryption processes can be performed transparently and without user intervention by different elements of the network.) and wherein the public key and the private key are part of a public-private key pair associated with the first device.  (Rollins, [0020], discloses the algorithm used to perform the encryption may comprise an encryption and decryption process defined in part by a key which is utilized by the encryption/decryption logic to perform the data manipulation which results in data encryption and decryption. The key may comprise a pair of keys, wherein one is used for encryption, and the other for decryption. In combination, Rollins, [0046]-[0047], discloses an encrypted file is decrypted using the private key. It is possible that the requested file has been stored on the network server encrypted with a different user's public key. If this information is provided by the file attribute, the system may forward the requesting client a message indicating this fact. If the file is still sent to the requestor, it will of course be unreadable by them because they will not have access to the private key of the user that originally encrypted and stored the file.)



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gauda, in view of Shetty, and further in view of Sun (U.S. Pub. No. 2011/0246433, previously cited).

Regarding claim 11, Gauda, in view of Shetty, teaches all the limitations as set forth in the rejection of claim 10 above. Gauda, in view of Shetty, further teaches the computer-implemented method of claim 10, wherein the verifying of the corresponding data chunk retrieved from the client device comprises: (Gauda, 
However, Gauda, in view of Shetty, does not explicitly teach decrypting the corresponding data chunk retrieved from the client device; calculating a new hash value for the decrypted corresponding data chunk; and comparing the new hash value for the decrypted corresponding data chunk to the hash value contained in the request. 
On the other hand, Sun teaches decrypting the corresponding data chunk retrieved from the client device; calculating a new hash value for the decrypted corresponding data chunk; and comparing the new hash value for the decrypted corresponding data chunk to the hash value contained in the request. (Sun, Fig. 7 and [0044]-[0045], discloses a request to access the file stored to the public cloud storage can be received. The data chunks associated with the file can be retrieved and the data chunks can be decrypted. The hash can be the recalculated from the decrypted data and compared to all decrypted hash. A determination can be made whether a match is found. If a match is found the data chunks is not valid.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the cloud storage system of Gauda to incorporate the teachings of chunk validation with recalculated hashes of Sun because both address the same field of encrypted storage systems and by 
One of ordinary skill in the art would be motivated to do so as to provide an improved data integrity verification method to ensure a secure distributed data storage on a public cloud, as taught by Sun [0004].
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Clark (U.S. Pub. No. 2014/0215173) – “Low-cost backup and edge caching using unused disk blocks” discloses verifying data integrity of data stored at a particular storage system and replicating another copy of the data to be stored at the storage system if the data was determined to have become corrupted.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785.  The examiner can normally be reached on MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/EC/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165